DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 and 05/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. US 11,339,953, and view of WEFFER (US 7,155,025).
Regarding claim 1, see Table 1 below.
Claim of APP’530
Claim 1 of PAT’953
Additional Comments
A wearable headgear system, comprising: a harness shaped to be worn over a wearer's ears and behind the wearer's head;
An illumination device, comprising: a harness articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head; 
Both PAT’953 and APP’530 discloses the harness worn over the wearer's ears and behind the wearer's head.
a heads up display (HUD) screen pivotable on a hinge to be disposed in front of a wearer's eye when in use and to be positioned out of the wearer's line of sight when not in use; and 

PAT’953 fails to disclose the HUD pivotable on the hinge.
a boom and a light source supported by said boom, said boom attached to the harness and arranged to locate the light source over an area of the wearer's face near the wearer's zygomatic bones when the harness is worn on the wearer's head such that said light source is oriented to project light in a direction of the wearer's view.
a boom attached to the harness and supporting a swivelly-mounted panel articulable to be positioned over the wearer's cheek near the wearer's zygomatic bone when the harness is worn on the wearer's head, the panel including a camera and one or more light emitting diode (LED) light sources oriented with respect to said panel to project light in a direction of the wearer's view when the harness is worn on the wearer's head and the panel is positioned over the wearer's cheek near the wearer's zygomatic bone.
Both PAT’953 and APP’530 discloses the boom including the light source, the boom attached to the harness, the light source near the wearer's zygomatic bones when the harness is worn on the wearer's head, and the light source project light in the direction of the wearer’s view.

Table 1

PAT’953 fails to disclose a heads up display (HUD) screen pivotable on a hinge to be disposed in front of a wearer's eye when in use and to be positioned out of the wearer's line of sight when not in use.
WEFFER discloses a heads up display screen (114, Fig.14) pivotable on a hinge (116, Fig.14) to be disposed in front of a wearer's face when in use and to be positioned out of the wearer's line of sight when not in use (col.7, line 60-col.8, line 4); and a boom (106, Fig.14) 
Therefore, in view of WEFFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heads up display screen pivotable on the hinge as taught by WEFFER to the harness of PAT’953 in order to display images, video, or graphics to a mobile harness.
Regarding “the heads up display (HUD) screen disposed in front of a wearer's eye when in use”, as seen in col.7, line 60-col.8, line 4 of WEFFER, since the heads up display screen 114 includes images to be seen by the wearer and since the heads up display screen 114 is pivotable on the hinge 116, the heads up display screen 114 was considered to be positioned in front of the wearer’s eye when in use.

Regarding claims 2 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 5 of APP’530, claim 6 of PAT’953 discloses all the limitations of the claim.

Regarding claim 7 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 8 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 9 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 10 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 11 of APP’530, claim 2 of PAT’953 discloses all the limitations of the claim.

Regarding claim 12 of APP’530, claim 3 of PAT’953 discloses all the limitations of the claim.

Regarding claim 13 of APP’530, claim 1 of PAT’953 discloses all the limitations of the claim.

Regarding claim 14 of APP’530, claim 5 of PAT’953 discloses all the limitations of the claim.

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,339,953 modified by WEFFER (US 7,155,025), and view of KUSUDA (US 2016/0178912).
Regarding claim 3, PAT’953 modified by WEFFER fails to disclose HUD projection optics oriented to project information on the HUD screen.
However, KUSUDA discloses HUD projection optics (10, 120, 130, Figs.1-4) oriented to project information on a HUD screen (80, Fig.2).
Therefore, in view of KUSUDA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HUD projection optics as taught by KUSUDA to the HUD screen of PAT’953 modified by WEFFER in order to superimpose an image onto a HUD screen.

Regarding claim 4, PAT’953 modified by WEFFER and KUSUDA as discussed above for claim 3 further discloses wherein the HUD projection optics are included on the boom (as seen in Figs.1-4 of KUSUDA, the HUD projection optics 10, 120, 130 are on the boom 96, 98).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,339,953 modified by WEFFER (US 7,155,025), and view of WHITE (WO 2015/124937).
Regarding claim 6, PAT’953 modified by WEFFER fails to disclose wherein the audio communication transmitter includes a bone conduction transducer for transmission of audio signals.
However, WHITE discloses a bone conduction transducer for transmission of audio signals (para[0056]).
Therefore, in view of WHITE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bone conduction transducer as taught by WHITE to the audio communication transmitter of PAT’953 modified by WEFFER in order to allow the wearer to perceive audio content without blocking the ear canal.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,339,953 modified by WEFFER (US 7,155,025), and view of TAKASU (US 2002/0027777).
Regarding claim 15 of APP’530, PAT’953 modified by WEFFER fails to disclose the boom is swivelly-mounted to the harness.
However, TAKASU discloses a boom (40, Figs.3-4) is swivelly-mounted to a harness (22, 26, Figs.3-4).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate swivelly-mounted as taught by TAKASU to the boom of PAT’953 modified by WEFFER in order to provide an alternative mechanism to reposition the boom and the light source.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,339,953 modified by WEFFER (US 7,155,025), and view of BELLER (US 6,046,712).
Regarding claim 16, PAT’953 modified by WEFFER fails to disclose a transceiver adapted to be carried on the wearer's person.
However, BELLER discloses a transceiver (50, 96, Fig.3).
Therefore, in view of BELLER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transceiver as taught by BELLER to the headgear of PAT’953 modified by WEFFER in order to transmit information to another location.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,339,953 modified by WEFFER (US 7,155,025), and view of ROSENBERG (NP001).
Regarding claim 17, PAT’953 modified by WEFFER fails to disclose a sensor package for monitoring the wearer's vital statistics.
However, ROSENBERG discloses a sensor package for monitoring of the wearer's vital statistics (as seen in pg.1830, section B, the “sensor package” was considered to include the left and right forehead sensor to record brain activity).
Therefore, in view of ROSENBERG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor package as taught by ROSENBERG to the panels of PAT’953 modified by WEFFER and TAKASU in order to monitor health information.

Regarding claim 18, PAT’953 modified by WEFFER and ROSENBERG as discussed above for claim 17 further discloses wherein the sensor package includes a sensor pad (as seen in pg.1830, section B of ROSENBERG, the “sensor pads” was considered to include the left and right forehead sensor to record brain activity).
Regarding “a sensor pad integrated in the harness”, since the harness of PAT’953 modified by WEFFER and ROSENBERG is shaped to be worn over the wearer’s head (e.g. the wearer’s ears and behind the wear’s head) and since the sensor pad of ROSENBERG contacts locations on the head, to one of ordinary skill in the art would have recognized to integrate the sensor pad in the harness in order to contact locations on the head. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor pad integrated in the harness as to the harness of PAT’953 modified by WEFFER and ROSENBERG in order to contact locations on the head.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation “the camera”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question was interpreted as referring back to the first instance as recited in claim 7 as follows -- The wearable headgear system of claim 7, wherein the camera is supported on the boom --.

Claim 9 recites the limitation “the camera”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question was interpreted as referring back to the first instance as recited in claim 7 as follows -- The wearable headgear system of claim 7, wherein the camera is included in a panel with the one or more LEDs, the panel being attached to the boom.--.

Claim 10 is rejected for being dependent on rejected claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025), and in view of NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777).
Regarding claim 1, WEFFER discloses a wearable headgear system comprising a harness (as seen in Figs.1 and 14, the “harness” was considered to be headband 11 and the earpieces 13, 14) shaped to be worn over a wearer's ears; a heads up display screen (114, Fig.14) pivotable on a hinge (116, Fig.14) to be disposed in front of a wearer's face when in use and to be positioned out of the wearer's line of sight when not in use (col.7, line 60-col.8, line 4); and a boom (106, Fig.14) and a light source (104, Fig.14) supported by said boom, and said boom attached to the harness.
WEFFER fails to disclose the harness shaped to be worn behind the wearer's head, the heads up display (HUD) screen disposed in front of a wearer's eye when in use, and said boom arranged to locate the light source over an area of the wearer's face near the wearer's zygomatic bones when the harness is worn on the wearer's head such that said light source is oriented to project light in a direction of the wearer's view.
However, NAKABAYASHI discloses a harness (21, 22, 52, Fig.1) shaped to be worn behind the wearer’s head (para[0028]).
However, TAKASU discloses a light source (38, Fig.3) and a boom (“boom” was interpreted as an arm; as seen in Figs.3-4, the “boom” was considered to be the housing 40 functioning as an arm), and the light source is oriented to project light in a direction of the wearer’s view (as seen in Figs.5-6, the light source 38 projects light in a direction of the wearer’s view).
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the harness worn behind the wearer’s head as taught by NAKABAYASHI to the harness of WEFFER in order to provide additional contact points (e.g. top, sides, and back of the head) to support the harness on the head.
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate projecting light in a direction of the wearer’s view as taught by TAKASU to the light source of WEFFER modified by NAKABAYASHI in order to illuminate the area in front of the wearer.
Regarding “the heads up display (HUD) screen disposed in front of a wearer's eye when in use”, as seen in col.7, line 60-col.8, line 4 of WEFFER, since the heads up display screen 114 includes images to be seen by the wearer and since the heads up display screen 114 is pivotable on the hinge 116, the heads up display screen 114 was considered to be positioned in front of the wearer’s eye when in use.
Regarding “said boom… arranged to locate the light source over an area of the wearer's face near the wearer's zygomatic bones when the harness is worn on the wearer's head”, although the illumination device of WEFFER modified by NAKABAYASHI and TAKASU is silent on where the illumination device is located relative to the wear’s cheek or the wearer’s zygomatic bone, one of ordinary skill in the art would have recognized that the illumination device would have been generally located around the wear’s cheek or the zygomatic bone as the wearer moves, rotates, or swivels the panel of the illumination device when the harness is worn on the wearer’s head. For example: While Fig.15 of WEFFER and Fig.5 of TAKASU does not indicate the location of the wear’s cheek or the wearer’s zygomatic bones, the LED light source, the panel, and the boom can be moved, rotated, or swiveled generally around the wearer’s cheek or the wearer’s zygomatic bone.

Regarding claim 2, WEFFER modified by NAKABAYASHI and TAKASU as discussed above for claim 1 fails to disclose wherein the light source includes one or more light emitting diodes (LEDs).
However, TAKASU further discloses the light source (38, Fig.4) includes one or more light emitting diodes (LEDs) (para[0027]).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDS as taught by TAKASU to the light of WEFFER modified by NAKABAYASHI and TAKASU in order to provide an alternative light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.

Regarding claim 5, WEFFER further disclose an audio communication transmitter (as seen in Fig.14, the “audio communication transmitter” was considered to be microphone 88 because the microphone 88 receives and transmit audio to other modules).

Regarding claim 7, WEFFER further discloses a camera (112, Fig.14).

Regarding claim 14, WEFFER modified by NAKABAYASHI and TAKASU as discussed above for claim 1 fails to disclose wherein the harness includes one or more grip points along its inner surface and said grip points are fitted with pads for contacting the wearer's skin.
However, NAKABAYASHI further discloses a harness (21, 22, Fig.1) includes one or more grip points along its inner surface and the grip points are fitted with pads (52, 53, 54, Fig.1) for contacting the wearer's skin.
Therefore, in view of NAKABAYASHI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pads as taught by NAKABAYASHI to the harness of WEFFER modified by NAKABAYASHI and TAKASU in order to (1) provide comfort and/or (2) provide more frictional contact to support the harness to the head.

Regarding claim 15, WEFFER modified by NAKABAYASHI and TAKASU as discussed above for claim 1 fails to disclose wherein the boom is swivelly-mounted to the harness.
However, TAKASU further discloses the boom (40, Figs.3-4) is swivelly-mounted to the harness (22, 26, Figs.3-4).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate swivelly-mounted as taught by TAKASU to the boom of WEFFER modified by NAKABAYASHI and TAKASU in order to provide an alternative mechanism to reposition the boom and the light source.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of KUSUDA (US 2016/0178912).
Regarding claim 3, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose HUD projection optics oriented to project information on the HUD screen.
However, KUSUDA discloses HUD projection optics (10, 120, 130, Figs.1-4) oriented to project information on a HUD screen (80, Fig.2).
Therefore, in view of KUSUDA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HUD projection optics as taught by KUSUDA to the HUD screen of WEFFER modified by NAKABAYASHI and TAKASU in order to superimpose an image onto a HUD screen.

Regarding claim 4, WEFFER modified by NAKABAYASHI, TAKASU, and KUSUDA as discussed above for claim 3 further discloses wherein the HUD projection optics are included on the boom (as seen in Figs.1-4 of KUSUDA, the HUD projection optics 10, 120, 130 are on the boom 96, 98).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of WHITE (WO 2015/124937).
Regarding claim 6, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein the audio communication transmitter includes a bone conduction transducer for transmission of audio signals.
However, WHITE discloses a bone conduction transducer for transmission of audio signals (para[0056]).
Therefore, in view of WHITE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bone conduction transducer as taught by WHITE to the audio communication transmitter of WEFFER modified by NAKABAYASHI and TAKASU in order to allow the wearer to perceive audio content without blocking the ear canal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of DOBBIE (US 6,560,029).
Regarding claim 8, as best understood, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein the camera is supported on the boom.
However, DOBBIE discloses a camera (12, Fig.3A) is supported on a boom (26, Fig.3A).
Therefore, in view of DOBBIE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera as taught by DOBBIE to the boom of WEFFER modified by NAKABAYASHI and TAKASU in order to provide an alternative position for the camera.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028), TAKASU (US 2002/0027777), and DOBBIE (US 6,560,029), and in view of BELLER (US 6,046,712) and JACOBSON (US 2012/0287284).

Regarding claim 9, as best understood, WEFFER modified by NAKABAYASHI, TAKASU, and DOBBIE fails to disclose wherein the camera is included in a panel with the one or more LEDs, the panel being attached to the boom.
However, BELLER discloses a camera (15, Fig.1) is included in a panel (18, Fig.1), and the panel being attached to a boom (24, Fig.1).
However, JACOBSON discloses a camera (160, Fig.3A) is included with a light source (195, Fig.3A).
Therefore, in view of BELLER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera and the panel as taught by BELLER to the boom of WEFFER modified by NAKABAYASHI, TAKASU, and DOBBIE in order to provide a support for the camera to attach the camera to the boom and harness.
Therefore, in view of JACOBSON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera with the light source as taught by JACOBSON to the camera of WEFFER modified by NAKABAYASHI, TAKASU, DOBBIE, and BELLER in order to (1) provide illumination for the camera, (2) provide illumination in front of the wearer, and/or (3) provide an alternative position on the harness for the camera and the light source.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of KIM (US 2007/0159810).
Regarding claim 11, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein at least some of the LEDs emit light in non-visible wavelengths.
However, KIM discloses LED light sources (58, Fig.1) emit light in non-visible wavelengths (as seen in para[0040], the LED light sources 58 can be invisible infrared LED for cameras).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs emitting light in non-visible wavelengths as taught by KIM to the LED light sources of WEFFER modified by NAKABAYASHI and TAKASU in order to provide illumination for cameras.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of BRADLEY (US 5,951,141).
Regarding claim 12, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein the LEDs are operable by a hands-free activation switch.
However, BRADLEY discloses LED light sources (12, 22, Figs.3-4) are operable by a hands-free activation switch (as seen in Fig.4, the “hand’s free activation switch” was considered to be the contact switch 34 operated by the wearer’s lip).
Therefore, in view of BRADLEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hand’s free activation switch as taught by BRADLEY to the LED light sources of WEFFER modified by NAKABAYASHI and TAKASU in order to operate or control the LED light sources other than using the wearer’s hands.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of TRICOUKES (US 2011/0089207).
Regarding claim 13, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose wherein the harness is articulated at one or more hinge points.
NAME fails to disclose
However, TAKASU discloses the harness (22, 26, Fig.3) is articulated at one or more hinge points (25, Fig.3).
Therefore, in view of TAKASU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge points as taught by WEFFER modified by NAKABAYASHI and TAKASU in order to fold the harness for storage, transport, and/or reducing the dimensions of the harness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of BELLER (US 6,046,712).
Regarding claim 16, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose a transceiver adapted to be carried on the wearer's person.
However, BELLER discloses a transceiver (50, 96, Fig.3).
Therefore, in view of BELLER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transceiver as taught by BELLER to the headgear of WEFFER modified by NAKABAYASHI and TAKASU in order to transmit information to another location.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WEFFER (US 7,155,025) modified by NAKABAYAHI (US 2010/0327028) and TAKASU (US 2002/0027777), and in view of ROSENBERG (NP001).
Regarding claim 17, WEFFER modified by NAKABAYASHI and TAKASU fails to disclose a sensor package for monitoring the wearer's vital statistics.
However, ROSENBERG discloses a sensor package for monitoring of the wearer's vital statistics (as seen in pg.1830, section B, the “sensor package” was considered to include the left and right forehead sensor to record brain activity).
Therefore, in view of ROSENBERG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor package as taught by ROSENBERG to the panels of WEFFER modified by NAKABAYASHI and TAKASU in order to monitor health information.

Regarding claim 18, WEFFER modified by NAKABAYASHI, TAKASU, and ROSENBERG as discussed above for claim 17 further discloses wherein the sensor package includes a sensor pad (as seen in pg.1830, section B of ROSENBERG, the “sensor pads” was considered to include the left and right forehead sensor to record brain activity).
Regarding “a sensor pad integrated in the harness”, since the harness of WEFFER modified by NAKABAYASHI, TAKASU, and ROSENBERG is shaped to be worn over the wearer’s head (e.g. the wearer’s ears and behind the wear’s head) and since the sensor pad of ROSENBERG contacts locations on the head, to one of ordinary skill in the art would have recognized to integrate the sensor pad in the harness in order to contact locations on the head. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor pad integrated in the harness as to the harness of WEFFER modified by NAKABAYASHI, TAKASU, and ROSENBERG in order to contact locations on the head.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090174946, US 20140125789, US 20110145978, US 6301050, and US 6016160 discloses a heads up display

Allowable Subject Matter
Claim 10 would be allowable if [1] rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, [2] rewritten to include all of the limitations of the base claim and any intervening claims, and [3] timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875